DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 5th March, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2018, 09/05/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, and 16-19 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Velusamy (US 9753119 B1).
Referring to Claim 1, Velusamy teaches a device comprising:
at least one computer medium (120) that is not a transitory signal (Col. 3, Lines 57-58) and that comprises instructions executable by at least one processor to:
receive at least a first acoustic signal from a source of sound (Col. 4, Lines 8-23; Clm. 1);

transmit at least a first range-finding beam based on the azimuthal direction determined based at least in part on the first acoustic signal (Col. 6, Lines 5-10; Clm. 2).
		
Referring to Claim 2, Velusamy teaches the at least one processor (116) (Col. 4, Lines 8-15).	

Referring to Claim 3, Velusamy teachs at least one camera (108) providing signals to the at least one processor representative of reflections of the laser range-finding beams.

Referring to Claim 4, Velusamy teaches at least two microphones on respective devices separate from each other and communicating with each other for providing signals to the at least one processor representative of the first acoustic signal (Col. 6, Lines 57-Col. 7, Lines 3; Microphones 206 in Fig. 2).

Referring to Claim 5, Velusamy teaches two and only two microphones providing signals to the at least one processor representative of the first acoustic signal (Microphones 206 in Fig. 2).

Referring to Claim 6, Velusamy Fischer teaches at least one directional microphone (112) providing signals to the at least one processor representative of the first acoustic signal (Col. 4, Lines 33-47).

Referring to Claim 7, Velusamy teaches the instructions are executable to determine at least an elevational direction to the source of sound from the origin based at least in part on the first acoustic signal (Col. 4, Lines 24-32).

Referring to Claim 8, Velusamy teaches the first range-finding beam comprises a laser (Col. 3, Lines 15-24) range-finding beam, and the instructions are executable to determine a range to the object based on a time of transmission of the first laser range-finding beam and a time of reception of a reflection of the first laser range-finding beam (Col. 2, Line 58-Col. 3 Line 8).

Referring to Claim 16, Velusamy teaches a method comprising:
determining at least an azimuthal direction to an object based on sound received from the object (Col. 4, Lines 24-32; Clm 2);
transmitting laser (Col. 3, Lines 15-24) range-finding beams according to the determining of at least the azimuthal direction to the object based on sound received from the object (Col. 6, Lines 5-10; Clm. 2).

Referring to Claim 17, Velusamy teaches the method of Claim 16, comprising determining at least an elevational direction to the object based on the sound received from the object (Col. 4, Lines 24-32).

Referring to Claim 18, Velusamy teaches the method of Claim 16, wherein the sound is ultrasonic (Col. 7, Lines 10-15).

Referring to Claim 19, Velusamy teaches moving a mount of a laser configured for transmitting laser range-finding beams to aim the laser in the azimuthal direction to the object as determined based on sound received from the object (Col. 7, Lines 16-34).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Velusamy in view of Mikami (JP 2013250111 A).
Referring to Claim 9, Velusamy teaches an assembly comprising:
plural computerized devices (102 of FIG. 1);
at least one computerized device of the plural computerized devices comprising at least one laser emitter (Col. 3, Lines 15-24) configured to output signals useful for generating distances to other devices (Col. 6, Lines 15-23);
Velusamy doesn’t explicitly teach at least some of the plural computerized devices being programmed with instructions to emit sounds detectable by other computerized devices to aim respective laser emitters of the other devices.
Mikami teaches at least some of the plural computerized devices (50) being programmed with instructions to emit sounds detectable by other computerized devices to aim respective laser emitters (60) of the other devices ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Velusamy with the invention of Mikami for the purpose of indicating a sound source position in real time irrelevant to photographing with a camera in a sound source survey device that surveys an arrival direction of sound on the basis of a sound reception signal obtained by receiving sound emitted from the sound source.

Referring to Claim 10, Velusamy, as modified, teaches one computerized device of the 

Referring to Claim 11, Velusamy, as modified, teaches at least some of the plural computerized devices comprise at least one respective microphone providing signals representative of the sounds emitted by other devices (Col. 6, Lines 57-Col. 7, Lines 3; Microphones 206 in Fig. 2).

Referring to Claim 12, Velusamy, as modified, teaches at least one of the plural computerized devices comprises two and only two microphones  (Microphones 206 in Fig. 2).

Referring to Claim 13, Velusamy, as modified, teaches at least one of the plural computerized devices comprises at least one directional microphone (112)).

Referring to Claim 14, Velusamy, as modified, teaches at least some of the computerized devices are programmed to determine at least an elevational direction to an object emitting sound based at least in part on sounds emitted by the object (Col. 4, Lines 24-32).

Referring to Claim 15, Velusamy, as modified, teaches at least some of the computerized devices are programmed to determine a range to an object based on a time of transmission of the signals from the respective laser emitter and a time of reception of a reflection of the signals from the respective laser emitter (Col. 2, Line 58-Col. 3 Line 8).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Velusamy as applied to Claim(s) 16 above, and further in view of Bakish (US 2017/0150254 A1) and Matula (US 2017/ 0282374 A1).
Referring to Claim 20, Velusamy doesn’t explicitly teach a laser configured for transmitting the laser range-finding beams is mounted on a robot, and the method comprises moving the robot to aim the laser in the azimuthal direction to the object as determined based on sound received from the object.
Bakish uses laser aiming microphone (microphone which operates on the basis of the laser) ([0159]).
Matula teaches a laser configured for transmitting the laser range-finding beams is mounted on a robot, and the method comprises moving the robot to aim the laser in the azimuthal direction to the object as determined based on sound received from the object (Abstract; [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Velusamy with the invention of Bakish for the purpose of transmitting a laser beam towards a sound-source, and receiving optical feedback reflected from a vibrating surface of sound-source; thereby, enhancing the acoustic signal based on the received feedback; and further with the robot of Matula for the purpose of sending location information, sound isolation and signal enhancement; thereby, causing and/or performing pre-provisioning, provisioning, pre-deployment, deployment and post-deployment procedures so as to ensure security of the configured robot, thus ensuring safe operation of the robot.  

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/AMIE M NDURE/Examiner, Art Unit 3645     
         

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645